DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1-8 are pending, claims 5-8 have been withdrawn in previous Office action, amd claims 1-4 are examined in this Office action. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
6.         The terminal disclaimer filed on 01/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,745,609 has been reviewed and were approved on 01/25/22.  The terminal disclaimer has been recorded.

Information Disclosure Statement
7.        The information disclosure statement (IDS) submitted on 01/24/22 was filed after the mailing date of the Non-Final Office action on 09/24/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
8.        This application is a CON of 15/944,007 04/03/2018 PAT 10745609; 15/944,007 is a CIP of 15/650,458 07/14/2017 ABN; 15/650,458 has PRO 62/362,099 07/14/2016.

Response to Amendment
9.        Applicant's amendment filed on 01/24/22, has been fully considered and entered. 

Response to Arguments
10.         Applicant's arguments with respect to rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 01/24/22, have been fully considered but are not persuasive. Applicants statement “objective achieved by the present invention is to provide clear brine fluids comprising crystallization suppressant additives to lower the true crystallization temperature, allowing for high density brines, while also achieving fluids with acceptably low viscosities” is conclusory. No information or arguments set forth for the 112 rejection about the terms ‘more,’ or ‘less.’ The arguments are only related to the cited numerical values. However the rejection states:  more,’ and ‘less,’ are not defined in the claim 1 so as to know the metes and bounds of 
11.       Applicant's arguments with respect to double patent rejection filed on 01/24/22, have been fully considered but are moot in view of terminal disclaimer. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
12.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.        Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           (Elements of this rejection are set forth in the action dated 09/24/21, reiterated below in its entirety)
Claims 1 is indefinite for the following terms (or phrases): “density of 14 ppg or more,” “true crystallization temperature of 15 0F or less,” and “200 cps or less.” However, terms ‘more,’ and ‘less,’ are not defined in the claim 1 so as to know the metes and bounds of the claim 1. ‘More’ or ‘less’ in some cases are interpreted as limitless or unknown values. Applicants specification does not provide proper guidance about the terms ‘more,’ or ‘less.’ For example, applicants specification para [0041]-[0045]) provides several values of density, crystallization temperature and viscosities at 40 0F and still does not clarify what combinations to select. Therefore, claim 1 is indefinite. Examiner suggests to importing the limitations from specification to clarify or simply delete terms ‘more,’ and ‘less.’
         Claims 2-4 depends from rejected claim 1.
         Appropriate correction is required.

Allowable Subject Matter
14.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art is Mack (US 2018/0237679). 
           Claim 1 require a clear brine fluid having a density of 14 ppg or more, comprising water, a halide salt, and from 8 to 20 wt%, based on the combined weight of the water and halide salt, of a crystallization suppressant blend comprising glycerol and a C4-6 alditol, wherein the weight ratio of the glycerol to the C4-6 alditol is higher than 50:50, up to 80:20, and wherein the clear brine fluid has a true crystallization temperature of 15°F or less and a viscosity at 40°F, measured as Brookfield viscosity using a #18 spindle at 60 rpm, of 200 cps or less.
            Mack discloses a brine fluid having density of 14.2 lb/gal, comprising water, a halide salt such as calcium bromide and the crystallization point-suppressors such as the blend of sugar alcohol, e.g. alditol and polyol, e.g. glycerol, wherein alditol such as sorbitol, xylitol, or mannitol (para [0008], [0024], [0027], [0032], [0034]-[0035], [0039], examples, table 7). Mack further discloses the polyol, e.g. glycerol in an amount of between 0% by weight and 20% by weight, and the sugar alcohol in an amount of between 0.1% by weight and 30% by weight (para [0008], [0013], [0032], [0034]). Although, Mack discloses amounts of glycerol and sugar alcohol but does not reasonably satisfy the claimed limitations of the weight percentage of the crystallization suppressant blend and the weight ratio of glycerol and alditol. In absence of the claimed weight percentage and weight ratio of the crystallization suppressant blend the claimed true crystallization temperature at claimed viscosity cannot estimated. Closest prior art does not disclose or suggest claimed clear brine fluid. 

Conclusion
15.      Claims 1-4 are currently not allowed (please See 112 rejections).
16.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766